                  Case MDL No. 2991 Document 18 Filed 03/25/21 Page 1 of 2

                                                     SIDLEY AUSTIN LLP
                                                     787 SEVENTH AVENUE
                                                     NEW YORK, NY 10019
                                                     +1 212 839 5300
                                                     +1 212 839 5599 FAX


                                                                                                                                +1 212 839 5397
                                                     AMERICA • ASIA PACIFIC • EUROPE                                            ASTERN@SIDLEY.COM




                                                                            March 25, 2021


Clerk of the Panel
United States Judicial Panel on Multidistrict Litigation
Thurgood Marshall Federal Judiciary Building
One Columbus Circle, NE, Room G-255, North Lobby
Washington, DC 20544-0005


        Re:            In re Alaska Communications Systems Group, Inc., Securities Litigation
                       MDL Case. No. 2991

Dear Sir/Madam:

       We represent Alaska Communications Systems Group, Inc., David W. Karp, Peter D.
Aquino, Wayne Barr, Jr., William H. Bishop, Benjamin C. Duster IV, and Shelly C. Lombard (the
“Alaska Defendants”), in the above-referenced multidistrict litigation action. We submit this letter
pursuant to Judicial Panel on Multidistrict Litigation Rule 6.1(f).

        On February 19, 2021, the Alaska Defendants filed a motion, pursuant 28 U.S.C. § 1407,
to transfer to the District of Delaware, for coordinated or consolidated pretrial proceedings, twelve
actions filed in four different federal district courts (the “Motion”). By March 16, 2021, ten of the
subject actions were voluntarily dismissed. On March 22, 2021, the Alaska Defendants filed a
reply brief in further support of the Motion, requesting the Panel transfer one of the remaining
actions—Shannon Jenkins v. Alaska Communications Systems Group, Inc., No. 1:21-cv-01409-
AT (S.D.N.Y. Feb. 17, 2021) (“Jenkins”)—to the Honorable Leonard P. Stark of the U.S. District
Court for the District of Delaware, before whom the other remaining action—John Ryan v. Alaska
Communications Systems Group, Inc., No. 1:21-cv-00222-LPS (D. Del. Feb. 17, 2021)
(“Ryan”)—was pending. On March 24, 2021, a notice of voluntary dismissal was filed in Ryan. 1




1
       See Plaintiff’s Notice of Voluntary Dismissal, Ryan v. Alaska Commc’ns Sys. Grp., Inc.,
No. 1:21-cv-00222-LPS (D. Del. Mar. 24, 2021).

       Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
            Case MDL No. 2991 Document 18 Filed 03/25/21 Page 2 of 2




Clerk of the Panel
March 25, 2021
Page 2

Accordingly, Jenkins is the only subject action pending at this time. For this reason, the Motion
is now moot.


                                                Respectfully submitted,


                                                /s/ Andrew W. Stern
                                                Andrew W. Stern




AWS
